Exhibit 10.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This document is to amend the first amendment to, as well as the Employment
Agreement (the “Agreement”) entered into as of June 15, 2000, by and between
DaVita Inc. (“Employer”) and Joseph Mello (“Employee”). Specifically, effective
December 12, 2008, the parties agree to amend the Agreement as follows:

 

  1. Section 2.3(b) is hereby deleted in its entirety and replaced with the
following:

“Employee must be employed by Employer (or an affiliate) on the date any Bonus
is paid to be eligible to receive such Bonus and, if Employee is not employed by
Employer (or an affiliate) on the date any Bonus is paid for any reason
whatsoever, Employee shall not be entitled to receive such Bonus, provided,
however, that in the event Employee dies or is terminated by Employer by reason
of Disability (as defined below), Employee (or his estate) shall be entitled to
receive, by March 15 of the calendar year following such event, a pro rated
Bonus for that portion of any year prior to such termination (or for the whole
year and a portion of a year if such termination occurs after December 31 of any
year and prior to the date on which the Bonus for such year is paid) regardless
of whether Employee is employed on the date such Bonus is paid; and provided
further, that, in the event Employee is terminated without Material Cause (as
defined below) or resigns following Constructive Discharge (as defined below) at
any time, Employee shall be entitled to receive a Bonus for the year in which
such termination occurs equal to the normal Bonus, if any, which he received for
the immediately preceding calendar year multiplied by two (2), which Bonus shall
be payable within five (5) business days after the effective date of such
termination.”

 

  2. Section 3.3 is hereby deleted in its entirety and replaced with the
following:

“Other Termination. Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice. If Employer terminates the employment of Employee for reasons
other than for Material Cause or Disability, or if Employee resigns within
sixty (60) days following Constructive Discharge (as defined below), Employee
shall (i) be entitled to receive the Base Salary and benefits as set forth in
Section 2.1 and Section 2.2, respectively, through the effective date of such
termination, (ii) be entitled to receive the Bonus provided for in
Section 2.3(b), (iii) be entitled to receive a lump-sum payment payable within
90 days after the effective date of Employee’s termination of employment equal
to the Base Salary in effect as of the date of such termination multiplied by 2;
(iv) be entitled to continue to receive during the one-year period following the
effective date of such termination (the “Severance Period”) the employee health
insurance benefits set forth in Section 2.2 (to the extent Employee can continue
to receive such benefits under Employer’s health insurance policies and programs
in effect at the effective time of such termination through the exercise of his
rights under COBRA, Employee shall elect to receive COBRA benefits, and Employer
shall pay Employee’s insurance premiums for COBRA coverage during the Severance
Period; provided, however, to the extent such



--------------------------------------------------------------------------------

benefits cannot be provided under such policies and programs, Employer shall
purchase for Employee reasonably equivalent health insurance benefits during the
Severance Period subject to the limitation set forth below and subject to the
limitation set forth in Section 2.7); and (v) not be entitled to receive any
other compensation, benefits, or payments of any kind, except as otherwise
required by law or by the terms of any benefit or retirement plan or other
arrangement that would, by its terms, apply. The foregoing notwithstanding, in
the event Employee accepts employment (as an employee or as an independent
contractor) with another employer during the Severance Period, (x) Employee
shall immediately notify Employer of such employment and (y) Employer’s
obligation to continue to provide certain health insurance benefits pursuant to
clause (iv) of the immediately preceding sentence shall terminate.”

“For purposes of this provision, an Employee’s employment has been terminated
when Employee is no longer providing services for Employer after a specific date
or the level of bona fide services that Employee would perform (as an employee
or independent contractor) after a specific date would permanently decrease to
no more than 20% of the average level of bona fide services performed over the
immediately preceding thirty-six month period (or the full period of service if
Employee was employed for less than thirty-six months).”

 

  3. Sections 3.6 is hereby deleted in its entirety and replaced with the
following:

“Disability. Upon thirty (30) days’ advance notice (which notice may be given
before the completion of the periods described herein), Employer may terminate
Employee’s employment for Disability (as defined below).”

 

  4. Section 3.7(b) is hereby deleted in its entirety and replaced with the
following:

“Constructive Discharge” shall mean the occurrence of any of the following
events after the date of a Change of Control without Employee’s express written
consent: (i) the scope of Employee’s authority, duties and responsibilities are
materially diminished or are not (A) in the same area of operations, (B) in the
same general level of seniority, or (C) of the same general nature as Employee’s
authority, duties, and responsibilities with Employer immediately before such
Change of Control; (ii) a material change in the geographic location at which
the Employee must perform his or her services; or (iii) a material reduction in
Employee’s base compensation as in effect on the date of such Change of Control.
Notwithstanding the above, the occurrence of any such condition shall not
constitute Constructive Discharge unless the Employee provides notice to
Employer of the existence of such condition not later than 90 days after the
initial existence of such condition, and Employer shall have failed to remedy
such condition within 30 days after receipt of such notice.”

 

2



--------------------------------------------------------------------------------

  3. Section 3.10 is hereby added, which provides the following:

“Key Employee. Notwithstanding any provision herein to the contrary, in the
event that any payment to be made to Employee hereunder (whether pursuant to
this Section 3 or any other Section) as a result of Employee’s termination of
employment is determined to constitute “deferred compensation” subject to
Section 409A of the Internal Revenue Code, and Employee is a “Key Employee”
under the DaVita Inc. Key Employee Policy for 409A Arrangements at the time of
Employee’s termination of employment, all such deferred compensation payments
payable during the first six (6) months following Employee’s termination of
employment shall be delayed and paid in a lump sum during the seventh calendar
month following the calendar month during which Employee’s termination of
employment occurs.”

In all other respects, and with the exception of the previous amendment, the
Agreement remains unchanged and in full force and effect.

 

DAVITA INC     EMPLOYEE By  

/s/ Laura Mildenberger

    By  

/s/ Joseph Mello

  Laura Mildenberger       Joseph Mello   Chief People Officer       Approved as
to Form      

/s/ Steven M. Cooper

      Steven M. Cooper       Assistant General Counsel – Labor      

 

3